DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6, it is unclear as to whether there was an activation of the vehicle done in order to have the step responsive to activation of the vehicle.
Also in claims 1, 6, the phrase “responsive to a passage of a predetermined period of time following the activation of the vehicle without detecting the wake up signal” unclear. Did the step of “the passage of the predetermined  period of time..” occur before in order to have the responsive step?
In claims 1, 6, was the vehicle deactivated? Therefore the phrase “responsive to deactivation of the vehicle” is unclear.
In claims 1, 6,  the phrase “presence of the diagnostic flag, and presence of a request designating a future start time for a charge event of the traction battery” is unclear. It does not clearly show how it ties coherently to the claim.
In claim 11, it is unclear whether there was a passive of a predetermined period of time performed in order to have the responsive step.
in claim 11, does setting a diagnostic flag mean there is presence of the diagnosis flag?

Claim 11 recites the limitation "following activation of the vehicle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. There was no activation of the vehicle mentioned.
         These phrases in claims 1, 6, 11 are construed to be a recitation of the functional result. The phrases are unclear because they recite a description of the result achieved by the controller. Without recitation of particular structure that accomplish the function or achieve the result, the boundaries of the claims scope are unclear. 
Claims 2-5, 7-10, 12-16 are also rejected for incorporating the deficiencies of their base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (U.S. Patent No. 9,533,597) disclose a vehicle may include battery cells of a battery and at least one controller configured to control the vehicle based on a state observation associated with the battery according to battery model parameters for the cells received from a computing device external to the vehicle and responsive to measurements relating to a battery model of the cells sent to the computing device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661